Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In claim 1, line 1, it is suggested that “PFAS” be amended to “perfluoroalkyl substances (PFAS)” or “polyfluoroalkyl substances (PFAS)”.
Note: Applicant’s specification uses this acronym for both phrases.
In claim 6, line 1, it is suggested after “each” and before “hydrophobic”, that “of the at least one” is inserted.
In claim 7, line 1, “articles” should be replaced with “article”.
In claim 8, line 1, it is suggested after “each” and before “hydrophobic”, that “of the at least one” is inserted.
In claim 9 line 1, it is suggested after “each” and before “adhesive”, that “of the at least one” is inserted.
In claim 10, line 8, after “an” and before “resin”, replace “EVOH” with “ethylene-vinyl alcohol (EVOH)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a liner” and “container”.  It is not clear if these refer to the liner and container of claim 1, or if these items are in addition to the liner or the container of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US Patent Application 2005/0032955 A1, published 10 Feb. 2005, hereinafter Nakano) in view of McWatters and Rowe (“Diffusive transport of VOCs through LLDPE and two coextruded geomembranes,” J.Geotechnical & Geoenvironmental Eng., pp. 1167-1177, published Sep. .
Regarding claims 1-15, Nakano teaches an ethylene-vinyl alcohol (EVOH) resin composition with superior barrier properties, in which the EVOH has an ethylene content of 5 to 60 mol.% and a degree of saponification of 80 to 99 mol.% (Abstract).  Nakano teaches using this resin in a multilayer structure including at least one layer comprising the resin composition, with a multilayer structure of T/Ad/X/Ad/T, where the EVOH resin composition, an adhesive resin, and another thermoplastic resin are represented by X, Ad, and T, respectively (paragraph 0094).  Nakano teaches the thermoplastic resin includes olefins, such as linear low density polyethylene (LLDPE), low density polyethylene, and high density polyethylene, and polypropylene (paragraph 0097).  Nakano teaches that the multilayer structure is a film (paragraph 0095) and the thicknesses of the EVOH resin composition layer (claimed core layer) and the adhesive resin layers are 5 to 300 [Symbol font/0x6D]m and the layers of the thermoplastic resin are 20 to 5000 [Symbol font/0x6D]m thick (paragraph 0101).
Thus, the thickness of his five-layer film is 55 (20+5+5+5+20) to 10,900 [Symbol font/0x6D]m (5000+300+300+300+5000).
While Nakano teaches these thickness for a blow molded container (paragraph 0101), Nakano teaches the multilayer structure can be a film or a blow molded container made from the film (paragraphs 0095 and 0099).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize these same thicknesses for a stand-alone film.

Nakano does not disclose the use of his film as a liner or geomembrane in a polyfluoroalkyl substance (PFAS) containment area nor the permeation coefficient for PFAS through his film.
McWatters teaches the use of a 5-layer film with a five layer structure of: LLDPE/tie resin/EVOH (38 mol.% ethylene)/tie resin/LLDPE with a total thickness of 0.53 mm (530 [Symbol font/0x6D]m) as a geomembrane (Abstract and page 1168, 2nd column, Materials section, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the multilayer film of Nakano as a geomembrane as taught by McWatters.  McWatters teaches that her 5-layer film reduced the permeation coefficient for volatile organic compounds (VOCs) by two orders of magnitude compared with a LLDPE geomembrane (Abstract and page 1168, 2nd column, Materials section, 1st paragraph).  She teaches the concentrations of some VOCs downstream of the EVOH-based geomembrane were below their detection limit (page 1172, 2nd column, last paragraph).
Nakano in view of McWatters does not disclose that PFAS is a contaminant that needs to be contained with a liner or geomembrane.
Seaman teaches that geomembranes (claimed liner) are used to contain PFASs, fuel, and water (claimed PFAS contaminated material) in areas such as aviation fire training pits (claimed containment area) (page 2, 1st column, 1st paragraph).  Seaman provides a diagram of the FAA containment guidance for fire training facilities (Figure 3, reproduced below), which has a 3-layer secondary containment system (that is, a three-layer geomembrane) and a trench.


    PNG
    media_image1.png
    767
    800
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the geomembrane of Nakano in view of McWatters in the PFASs-containment system of Seaman.  Seaman teaches the FAA has suggested the use of an engineered containment system consisting of a drainage system protected with a secondary geomembrane and a trench (page 2, 1st column, 1st paragraph and Figure 3).
It is the examiner’s position that given Nakano in view of McWatters and further in view of Seaman’s teaches a system with a geomembrane with the same number layers and each layer of the same composition and same thickness as the claimed invention, the system with a geomembrane of Nakano in view of McWatters and further in view of Seaman would inherently have the same permeation coefficient for PFAS as the claimed invention, and therefore, would fall within the claimed range for permeation coefficient for PFAS.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over McWatters and Rowe (“Diffusive transport of VOCs through LLDPE and two coextruded geomembranes,” J.Geotechnical & Geoenvironmental Eng., pp. 1167-1177, published Sep. 2010, hereinafter McWatters) in view of Nakano et al. (US Patent Application 2005/0032955 A1, published 10 Feb. 2005, hereinafter Nakano) and further in view of Seaman Corp. (“Application of geomembranes in the management of PFAS,” published Jul. 2019, hereinafter Seaman) and evidence provided by Millipore Sigma.
Regarding claims 1-15, McWatters teaches the use of a 5-layer film with a five layer structure of: LLDPE/tie resin/EVOH (38 mol.% ethylene)/tie resin/LLDPE with a total thickness of 0.53 mm (530 [Symbol font/0x6D]m) as a geomembrane (Abstract and page 1168, 2nd column, Materials section, 1st paragraph).  McWatters teaches that each LLDPE layer, adhesive layer, and EVOH layer (core layer) were 42%, 6%, and 4%, respectively, of the total thickness; therefore, her LLDPE, adhesive, and EVOH (core layer) layers had thicknesses of 223 [Symbol font/0x6D]m (42%x530), 31.8 [Symbol font/0x6D]m (6%x530), and 21.2 [Symbol font/0x6D]m (4%x530), respectively.  McWatters teaches that her 5-layer film reduced the permeation coefficient for volatile organic compounds (VOCs) by two orders of magnitude compared with a LLDPE geomembrane (Abstract and page 1168, 2nd column, Materials section, 1st paragraph).  She teaches the concentrations of some VOCs downstream of the EVOH-based geomembrane were below their detection limit (page 1172, 2nd column, last paragraph).
Millipore Sigma (“Hydrophobic Polymers,” accessed 03 Dec. 2021) teaches that polyethylene is hydrophobic.

Nakano teaches an ethylene-vinyl alcohol (EVOH) resin composition with superior barrier properties, in which the EVOH has an ethylene content of 5 to 60 mol.% and a degree of saponification of 80 to 99 mol.% (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an EVOH copolymer with the degree of saponification taught by Nakano in the multilayer film of McWatters in view of Seaman.  McWatters and Nakano are analogous art as they are both drawn to 5-layer barrier films with EVOH core layers and LLDPE outer layers adhered with adhesive layers.  Further, Nakano teaches his ethylene-vinyl alcohol (EVOH) resin composition has with superior barrier properties (Abstract).
Seaman teaches that geomembranes (claimed liner) are used to contain PFASs, fuel, and water (claimed PFAS contaminated material) in areas such as aviation fire training pits (claimed containment area) (page 2, 1st column, 1st paragraph).  Seaman provides a diagram of the FAA containment guidance for fire training facilities (Figure 3, reproduced above), which has a 3-layer secondary containment system (that is, a three-layer geomembrane) and a trench.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the geomembrane as taught by McWatters in view of Nakano in the PFASs-containment system of Seaman.  Seaman teaches the FAA has suggested the use of an engineered containment system consisting of a drainage system protected with a secondary geomembrane and a trench (page 2, 1st column, 1st paragraph and Figure 3).
.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seaman Corp. (“Application of geomembranes in the management of PFAS,” published Jul. 2019, hereinafter Seaman) in view of McWatters and Rowe (“Diffusive transport of VOCs through LLDPE and two coextruded geomembranes,” J.Geotechnical & Geoenvironmental Eng., pp. 1167-1177, published Sep. 2010, hereinafter McWatters) and further in view of Nakano et al. (US Patent Application 2005/0032955 A1, published 10 Feb. 2005, hereinafter Nakano) and evidence provided by Millipore Sigma.
Regarding claims 1-15, Seaman teaches that geomembranes (claimed liner) are used to contain PFASs, fuel, and water (claimed PFAS contaminated material) in areas such as aviation fire training pits (claimed containment area) (page 2, 1st column, 1st paragraph).  Seaman provides a diagram of the FAA containment guidance for fire training facilities (Figure 3, reproduced above), which has a 3-layer secondary containment system (that is, a three-layer geomembrane) and a trench.
Seaman does not disclose the structure or composition of his geomembrane.
nd column, Materials section, 1st paragraph).  McWatters teaches that each LLDPE layer, adhesive layer, and EVOH layer (core layer) were 42%, 6%, and 4%, respectively, of the total thickness; therefore, her LLDPE, adhesive, and EVOH (core layer) layers had thicknesses of 223 [Symbol font/0x6D]m (42%x530), 31.8 [Symbol font/0x6D]m (6%x530), and 21.2 [Symbol font/0x6D]m (4%x530), respectively.  McWatters teaches that her 5-layer film reduced the permeation coefficient for volatile organic compounds (VOCs) by two orders of magnitude compared with a LLDPE geomembrane (Abstract and page 1168, 2nd column, Materials section, 1st paragraph).  She teaches the concentrations of some VOCs downstream of the EVOH-based geomembrane were below their detection limit (page 1172, 2nd column, last paragraph).
Millipore Sigma (“Hydrophobic Polymers,” accessed 03 Dec. 2021) teaches that polyethylene is hydrophobic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the multilayer film as taught by McWatters as a geomembrane in the containment system taught by Seaman.  McWatters teaches that her 5-layer film reduced the permeation coefficient for volatile organic compounds (VOCs) by two orders of magnitude compared with a LLDPE geomembrane (Abstract and page 1168, 2nd column, Materials section, 1st paragraph).  She teaches the concentrations of some VOCs downstream of the EVOH-based geomembrane were below their detection limit (page 1172, 2nd column, last paragraph).

Nakano teaches an ethylene-vinyl alcohol (EVOH) resin composition with superior barrier properties, in which the EVOH has an ethylene content of 5 to 60 mol.% and a degree of saponification of 80 to 99 mol.% (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an EVOH copolymer with the degree of saponification taught by Nakano in the geomembrane in the containment system of Seaman in view of McWatters.  McWatters and Nakano are analogous art as they are both drawn to 5-layer barrier films with EVOH core layers and LLDPE outer layers adhered with adhesive layers.  Further, Nakano teaches his ethylene-vinyl alcohol (EVOH) resin composition has with superior barrier properties (Abstract).
It is the examiner’s position that given Seaman in view of McWatters and further in view of Nakano teaches a system with a geomembrane with the same number layers and each layer of the same composition and same thickness as the claimed invention, the system with a geomembrane of Seaman in view of McWatters and further in view of Nakano would inherently have the same permeation coefficient for PFAS as the claimed invention, and therefore, would fall within the claimed range for permeation coefficient for PFAS.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DePlace et al. (US Patent Application 2017/0182728 A1, published 29 Jun. 2017) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787